EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Patrick Miller (Reg. No. 57,502) on February 28, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the Specification filed 10/21/2021.  The Specification has been amended as follows:

[0028] The data sizes of the output data are sizes of the output data transmitted from the lower connection devices 100 at every communication period and are each indicated by a unit such as a byte. The data sizes may be acquired from the lower connection devices 100 as data size information, may be acquired by measuring data sizes of the output data from the lower connection devices 100, or may be acquired, in a case of configuration in which the upper connection device 300 or the communication device 200 sets the data sizes of the lower connection devices 100 in advance, by acquiring the set data sizes. 

[0035] The data size of the transmission data that is receivable by the upper connection device 300 is a size of the transmission data that is transmittable to the upper connection device 300 at every transmission period and is indicated by a unit such as a byte. The data size is acquired from the upper connection device 300 as data size information, or may be acquired, in a case of configuration in which the upper connection device 300 or the communication device 






















REASONS FOR ALLOWANCE
1.	Claims 1 – 5, 8, and 9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 	
According to a prior art search on the claimed invention, Kim (Pub. No.: US 2011/0179342 A1) disclose an error monitoring system comprises at least one or more slave lower-level devices for transmitting a response frame for a status check frame received from a master lower-level device, the master lower-level device for transmitting a status check frame to the slave lower-level devices, for determining communication error according to the response frame received from the slave lower-level devices, and for transmitting information on the lower-level device determined as with communication error to a upper-level monitoring unit, and the upper-level monitoring unit for receiving the information of the lower-level devices with the communication error from the master lower-level device, for requesting and collecting necessary data with the slave lower-level devices except for the lower-level devices with the communication error through Ethernet, wherein the master lower-level device, the slave lower-level devices, and the upper-level monitoring unit are connected via Ethernet between one another (para. 0023).
Zhu (Pub. No.: US 2012/0056710 A1) disclose pipeline monitoring system for collecting, by each of RF transceivers, data from an RFID tag of each of sensors arranged at intervals along the pipeline; sending, by each of the RF transceivers as a first RF transceiver, the data to a data receiver through the data transmission method provided by any embodiment of the present invention; and sending, by the data receiver, the data to a master control room to monitor a status of the pipeline according to the data (para. 0014 - 0016).


The cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features as recited in claim 1 when considering the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473